                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAFAEL SALAS,                                       Case No. 18-cv-05608-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF SERVICE
                                                 v.
                                   9

                                  10     CLARK E. DUCART, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Kern Valley State Prison, filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983, regarding events that took place at Pelican Bay State Prison (“PBSP”) where

                                  16   he was previously housed. His complaint is now before the Court for review under 28 U.S.C. §

                                  17   1915A. His request for leave to proceed in forma pauperis will be granted in a separate order.

                                  18                                               ANALYSIS

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           Plaintiff has named as defendants PBSP Warden Clark Ducart, PBSP Community

                                  14   Resource Manager (“CRM”) Losacco, and the former PBSP Jewish chaplain Jonathan Kriendler.

                                  15           Plaintiff converted to Judaism in 2012.

                                  16           On June 9, 2014, Plaintiff filed a grievance alleging that PSBP staff had discriminated

                                  17   against Jewish inmates when they ignored his request to hold a religious meal ceremony to

                                  18   commemorate Passover but allowed Muslim, Protestant, and Catholic inmates to hold religious

                                  19   meal events. This appeal was granted in full in that prisoners were allowed to hold religious meal

                                  20   ceremonies without discrimination or delay. ECF No. 1 at 9–10.

                                  21           On February 24, 2016, during a Jewish service, Defendant Kreindler informed Plaintiff and

                                  22   the other Jewish inmates that his purpose was to discourage the inmates from the Jewish religion.

                                  23   Defendant Kreindler further informed Plaintiff that he did not consider any of the prisoners to be

                                  24   Jewish because they did not have Jewish mothers; that he (Defendant Kreindler) is racist; and that

                                  25   it is part of Judaism to separate gentiles (non-Jews) from Jews and Jewish practices. ECF No. 1 at

                                  26   8–9.

                                  27           On March 1, 2016, Defendant Kriendler denied two requests made by Plaintiff for

                                  28   religious meal events to celebrate Passover and Shavuot. ECF No. 1 at 10. Defendant Losacco
                                                                                           2
                                   1   did not respond to Plaintiff’s request for a supervisor-level review of Defendant Kriendler’s

                                   2   denial. Plaintiff filed a grievance, but was unable to hold a religious meal ceremony. ECF No. 1

                                   3   at 10.

                                   4            On or around January 31, 2017, Defendant Kriendler tried to remove Plaintiff from the

                                   5   Jewish Kosher diet program based on the false pretext that Plaintiff was unable to have two eating

                                   6   utensils and that Plaintiff did not fast on January 8, 2017 to observe the Asara B’Teves holiday.

                                   7   ECF No. 1 at 10.

                                   8            On February 12, 2017, while attending Jewish services, Plaintiff was informed by

                                   9   Defendant Kriendler that the Kosher meals were not being prepared in accordance with Jewish

                                  10   dietary rules in that the meals were being cooked in the same ovens as non-kosher meals. Plaintiff

                                  11   informed CRM Losacco and Warden Ducart about, and filed a grievance regarding, this issue, but

                                  12   no action was taken to ensure that the meals served as part of the Kosher diet program met Jewish
Northern District of California
 United States District Court




                                  13   Kosher standards. ECF No. 1 at 10–11.

                                  14            On March 26, 2017, Plaintiff asked Defendant Kriendler to authorize a Seder meal during

                                  15   Passover for him so that he could observe the high holiday. Defendant Kriendler denied the

                                  16   request, stating that he could not help someone whom he did not believe to be Jewish and that if

                                  17   Plaintiff persisted in such requests, he might face reprisals. Plaintiff informed CRM Losacco of

                                  18   Defendant Kriendler’s comments. There was no response from CRM Losacco, but Defendant

                                  19   Kriendler responded that it was an outright lie and that he could not provide a goy (a Jewish

                                  20   convert born of a non-Jewish woman) with a Seder meal.

                                  21            On April 30, 2017, Plaintiff submitted a request to Warden Ducart that Jewish prisoners in

                                  22   PBSP A Yard be allowed to hold a religious meal ceremony to commemorate Shavuot. Warden

                                  23   Ducart ignored this request, and Defendant Kriendler responded that Plaintiff did not have the

                                  24   required chaplain approval for this request. ECF No. 1 at 12.

                                  25            That same day, Plaintiff sent a request for supervisor review to CRM Losacco regarding

                                  26   Defendant Kriendler’s various misconducts, with a copy also sent to Warden Ducart. Neither

                                  27   CRM Losacco nor Warden Ducart provided a timely response. On May 16, 2017, Plaintiff

                                  28   submitted another request for supervisor review to CRM Losacco concerning the religious meal
                                                                                         3
                                   1   ceremony, and again informed CRM Losacco that Defendant Kriendler was racist and actively

                                   2   discouraging Jewish prisoners of certain races from practicing Judaism. CRM Losacco did not

                                   3   respond. On May 16, 2017, Plaintiff submitted a grievance against Defendant Kriendler for his

                                   4   racially biased denials of Plaintiff’s religious accommodation requests.

                                   5          On December 7, 2017, Defendant Kreindler filed a “whistleblower/discrimination/

                                   6   retaliation lawsuit” against Defendants Warden Ducart and CRM Losacco that alleged that he had

                                   7   been hired for the express purpose of reducing the number of Kosher meals served to PBSP

                                   8   inmates; that he was pressured to find excuses to refuse prisoners’ religious accommodations such

                                   9   as by citing inmates for minor lapses in Jewish practices; and that PBSP’s kitchen was not

                                  10   complying with kosher dictates. ECF No. 1 at 9.

                                  11   C.     Legal Claims

                                  12          In Plaintiff’s first cause of action, he alleges that Defendants violated his First Amendment
Northern District of California
 United States District Court




                                  13   right to exercise his religious beliefs when they were deliberately indifferent to his requests for

                                  14   religious meal ceremonies and for Seder meals. “Inmates retain the protections afforded by the

                                  15   First Amendment, ‘including its directive that no law shall prohibit the free exercise of religion.’”

                                  16   Shakur v. Schriro, 514 F.3d 878, 883–84 (9th Cir. 2008) (quoting O’Lone v. Estate of Shabazz,

                                  17   482 U.S. 342, 348 (1987)). In order to establish a free exercise violation, a prisoner must show a

                                  18   defendant burdened the practice of his religion, by preventing him from engaging in activities he

                                  19   sincerely believes are mandated by his faith, without any justification reasonably related to

                                  20   legitimate penological interests. See Shakur, 514 F.3d at 884–85. Plaintiff’s allegation that

                                  21   Defendants refused his requests, made between March 2016 and April 2017, for religious meal

                                  22   ceremonies and for Seder meals states a cognizable First Amendment free exercise claim.

                                  23          In Plaintiff’s second cause of action, he alleges that Defendants violated his First

                                  24   Amendment right to exercise his religious beliefs, as protected by the Religious Land Use and

                                  25   Institutionalized Persons Act (“RLUIPA”)1 when they were deliberately indifferent to his requests

                                  26

                                  27
                                       1
                                         Plaintiff’s claim that Defendants violated his rights under the Religious Freedom Restoration Act
                                       when they ignored his requests that his kosher meals be prepared in a kosher kitchen is not
                                  28   cognizable because the Supreme Court has declared the RFRA unconstitutional with respect to
                                       city and state governments. City of Boerne v. Flores, 521 U.S. 507, 536 (1997).
                                                                                          4
                                   1   that he be served Kosher meals prepared in a Kosher kitchen. Section 3 of RLUIPA provides:

                                   2   “No government shall impose a substantial burden on the religious exercise of a person residing in

                                   3   or confined to an institution, as defined in section 1997 [which includes state prisons, state

                                   4   psychiatric hospitals, and local jails], even if the burden results from a rule of general

                                   5   applicability, unless the government demonstrates that imposition of the burden on that person

                                   6   (1) is in furtherance of a compelling governmental interest; and (2) is the least restrictive means of

                                   7   furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a). Plaintiff’s allegation

                                   8   that Defendants refused his requests, made between February 2017 and May 2017, that his kosher

                                   9   meals be prepared in a kosher kitchen states both a cognizable First Amendment free exercise

                                  10   claim and a cognizable RLUIPA claim.

                                  11          In Plaintiff’s third cause of action, he alleges Defendants violated his rights under the

                                  12   Equal Protection Clause when they (1) refused to allow him to hold religious meal ceremonies and
Northern District of California
 United States District Court




                                  13   (2) refused to address his complaints that the PBSP kitchen was not preparing Seder meals in

                                  14   accordance with Jewish dietary rules, on the grounds that he was not Jewish because he was born

                                  15   of a Mexican woman, and not a Jewish woman. “The Equal Protection Clause of the Fourteenth

                                  16   Amendment commands that no State shall ‘deny to any person within its jurisdiction the equal

                                  17   protection of the laws,’ which is essentially a direction that all persons similarly situated should be

                                  18   treated alike.” City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985) (quoting

                                  19   Plyler v. Doe, 457 U.S. 202, 216 (1982)). An Equal Protection claim can be stated in one of two

                                  20   ways. First, a plaintiff can allege that “defendants acted with an intent or purpose to discriminate

                                  21   against the plaintiff based upon membership in a protected class.” See Barren v. Harrington, 152

                                  22   F.3d 1193, 1194–95 (9th Cir. 1998) (citing Washington v. Davis, 426 U.S. 229, 239–40 (1976)).

                                  23   Alternatively, if the claims do not involve a suspect classification, a plaintiff can establish an equal

                                  24   protection “class of one” claim by alleging that he “has been intentionally treated differently from

                                  25   others similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

                                  26   Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Squaw Valley Dev. Co. v. Goldberg, 375 F.3d

                                  27   936, 944 (9th Cir. 2004). Plaintiff has failed to state a cognizable equal protection claim against

                                  28   Defendants. According to the complaint, although Defendant Kriendler admitted to being racist,
                                                                                          5
                                   1   Defendant Kriendler’s reason for refusing Plaintiff’s request for religious accommodations was

                                   2   because Plaintiff was not born of a Jewish woman. Jewish inmates born of non-Jewish mothers

                                   3   are not a protected class. Plaintiff’s equal protection claim is DISMISSED with prejudice because

                                   4   amendment would be futile. See James v. Giles, 221 F.3d 1074, 1077 (2000). However, the

                                   5   allegations in the third cause of action state a cognizable First Amendment free exercise claim. In

                                   6   stating a free exercise claim, the question is whether the inmate’s religious belief is sincere. See

                                   7   Shakur, 514 F.3d at 884. Here, Plaintiff has alleged that he sincerely believes himself to be

                                   8   Jewish; that Defendants’ refusal to allow him to hold religious meal ceremonies and to address his

                                   9   concerns about the PBSP kitchen burdened his religious practice; and that the justification (that

                                  10   Plaintiff is not Jewish), is not reasonably related to legitimate penological interests. See id. at

                                  11   884–85. These claims have already been found cognizable in the first and second causes of action.

                                  12          Plaintiff seeks a declaratory judgment, an injunctive order, compensatory and punitive
Northern District of California
 United States District Court




                                  13   damages, reasonable attorney’s fees, cost of suit, and such further relief as the Court deems

                                  14   proper. ECF No. 1 at 17. Plaintiff’s claim for injunctive relief is DISMISSED as moot because he

                                  15   is no longer housed at PBSP. See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995) (inmate’s

                                  16   transfer from one prison to another while his claims are pending generally will moot any claims

                                  17   for injunctive relief concerning first prison’s policies). The Court also DISMISSES with prejudice

                                  18   Plaintiff’s RLUIPA claim against Defendants in their individual capacity, and Plaintiff’s RLUIPA

                                  19   claim for money damages against Defendants. RLUIPA does not authorize suits against state

                                  20   actors (including prison officials) acting in their individual capacities. Wood v. Yordy, 753 F.3d

                                  21   899, 904 (9th Cir. 2014) (agreeing with other circuits addressing this issue). RLUIPA claims may

                                  22   only be brought against such defendants in their official or governmental capacities. Id. at 904.

                                  23   RLUIPA also does not authorize money damages against state officials, whether sued in their

                                  24   official or individual capacities. See Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015).

                                  25                                              CONCLUSION

                                  26          1.      The Court DISMISSES the following claims with prejudice: the equal protection

                                  27   claim, the RLUIPA claim against Defendants in their individual capacities, and the RLUIPA claim

                                  28   for money damages.
                                                                                          6
                                   1          2.        The Court finds that the complaint has stated the following cognizable claims:

                                   2   Defendants’ refusal of Plaintiff’s requests, made between March 2016 and April 2017, for

                                   3   religious meal ceremonies and for Seder meals violated his First Amendment right to free exercise

                                   4   of religion; and Defendants’ refusal of Plaintiff’s requests, made between February 2017 and May

                                   5   2017, that his kosher meals be prepared in a kosher kitchen violated his First Amendment right to

                                   6   free exercise of religion and his rights under RLUIPA.

                                   7          3.        The Clerk shall issue summons and the United States Marshal shall serve, without

                                   8   prepayment of fees, a copy of the complaint with all attachments thereto, and a copy of this order

                                   9   upon defendants PBSP Warden Clark Ducart, PBSP Community Resource Manager

                                  10   (“CRM”) Losacco, and the former PBSP Jewish chaplain Jonathan Kriendler at Pelican Bay

                                  11   State Prison.

                                  12          A courtesy copy of the complaint with attachments and this order shall also be mailed to
Northern District of California
 United States District Court




                                  13   the California Attorney General’s Office.

                                  14          4.        In order to expedite the resolution of this case, the Court orders as follows:

                                  15                   a.      No later than 91 days from the date this Order is filed, defendants must file

                                  16   and serve a motion for summary judgment or other dispositive motion, or a motion to stay as
                                       indicated above. If defendants are of the opinion that this case cannot be resolved by summary
                                  17
                                       judgment, defendants must so inform the Court prior to the date the motion is due. A motion for
                                  18
                                       summary judgment also must be accompanied by a Rand notice so that plaintiff will have fair,
                                  19
                                       timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.
                                  20
                                       Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154
                                  21
                                       F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment). A
                                  22
                                       motion to dismiss for failure to exhaust available administrative remedies similarly must be
                                  23
                                       accompanied by a Wyatt notice. Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).
                                  24
                                                        b.     Plaintiff’s opposition to the summary judgment or other dispositive motion
                                  25
                                       must be filed with the Court and served upon defendants no later than 28 days from the date the
                                  26
                                       motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
                                  27
                                       provided later in this order as he prepares his opposition to any motion for summary judgment.
                                  28
                                                                                           7
                                   1   Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-

                                   2   exhaustion provided later in this order as he prepares his opposition to any motion to dismiss.

                                   3                  c.      Defendants shall file a reply brief no later than 14 days after the date the

                                   4   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   5   hearing will be held on the motion.
                                              5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the
                                   6
                                       Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must
                                   7
                                       do in order to oppose a motion for summary judgment. Generally, summary judgment must be
                                   8
                                       granted when there is no genuine issue of material fact – that is, if there is no real dispute about
                                   9
                                       any fact that would affect the result of your case, the party who asked for summary judgment is
                                  10
                                       entitled to judgment as a matter of law, which will end your case. When a party you are suing
                                  11
                                       makes a motion for summary judgment that is properly supported by declarations (or other sworn
                                  12
Northern District of California




                                       testimony), you cannot simply rely on what your complaint says. Instead, you must set out
 United States District Court




                                  13
                                       specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,
                                  14
                                       as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and
                                  15
                                       documents and show that there is a genuine issue of material fact for trial. If you do not submit
                                  16
                                       your own evidence in opposition, summary judgment, if appropriate, may be entered against you.
                                  17   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.
                                  18   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).
                                  19          Plaintiff also is advised that a motion to dismiss for failure to exhaust available
                                  20   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without
                                  21   prejudice. You must “develop a record” and present it in your opposition in order to dispute any
                                  22   “factual record” presented by defendants in their motion to dismiss. Wyatt v. Terhune, 315 F.3d
                                  23   1108, 1120 n.14 (9th Cir. 2003).

                                  24          (The Rand and Wyatt notices above do not excuse defendants’ obligation to serve said

                                  25   notices again concurrently with motions to dismiss for failure to exhaust available administrative

                                  26   remedies and motions for summary judgment. Woods, 684 F.3d at 939).

                                  27          6.      All communications by plaintiff with the Court must be served on defendants’

                                  28   counsel by mailing a true copy of the document to defendants’ counsel. The Court may disregard

                                                                                          8
                                   1   any document which a party files but fails to send a copy of to his opponent. Until a defendants’

                                   2   counsel has been designated, plaintiff may mail a true copy of the document directly to

                                   3   defendants, but once a defendant is represented by counsel, all documents must be mailed to

                                   4   counsel rather than directly to that defendant.

                                   5          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                       No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                   6
                                       before the parties may conduct discovery.
                                   7
                                              8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
                                   8
                                       Court informed of any change of address and must comply with the Court’s orders in a timely
                                   9
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                  10
                                       to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every
                                  11
                                       pending case every time he is moved to a new facility.
                                  12
Northern District of California




                                              9.      Any motion for an extension of time must be filed no later than the deadline sought
 United States District Court




                                  13
                                       to be extended and must be accompanied by a showing of good cause.
                                  14
                                              10.     Plaintiff is cautioned that he must include the case name and case number for this
                                  15
                                       case on any document he submits to the Court for consideration in this case.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: November 26, 2018
                                  18                                                     ______________________________________
                                                                                                       JON S. TIGAR
                                  19                                                             United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         9
